Citation Nr: 1316305	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include scoliosis and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim of entitlement to service connection for a thoracolumbar spine condition, to include scoliosis.  Jurisdiction over the Veteran's appeal has since been transferred to the RO in Waco, Texas.

The Veteran's claim of entitlement to service connection for a thoracolumbar spine disability was previously denied by the Board in a July 1999 decision.  The Veteran subsequently filed a motion to reopen this service connection claim and in a March 2002 decision the Board again considered and denied the claim on the merits.  

Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been received.  See 38 C.F.R. § 3.156(a) (2012).  However, in September 2010, VA received additional relevant service department records that had not been previously associated with the claims file.  These records include, inter alia, information pertaining to the Veteran's dates and units of assignment.  VA has used the information garnered from these records to request that the National Personnel Records Center (NPRC) search for evidence pertaining to hospital treatment for the Veteran's alleged back injuries in morning reports from his assigned units.  Therefore, pursuant to 38 C.F.R. § 3.156(c), the Board considers these service department records to be relevant, and rather than determining whether new and material evidence has been submitted, the Board will reconsider the Veteran's back disability claim on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has testified that he received in-service treatment at Heidelberg Hospital in Germany and either at Fort Knox, Kentucky or Fort Huachuca, Arizona.  

The service treatment records (STRs) in the claims file are devoid of any evidence of complaints of or treatment for any back injury or back pain during his service.  His March 1969 separation examination revealed no clinical findings indicative of a back disability.  The Veteran has testified on multiple occasions, however, that he did not remember receiving a thorough examination at separation, but that he was instead rushed through the separation process.  It does not appear that specific requests have been made for records of the treatment reported by the Veteran.

The Veteran has an extensive post-service history of treatment for back disabilities, beginning in May 1977.  The Veteran has received fairly consistent treatment, including some periods of hospitalization, for back pain since a February 1983 injury.

The Veteran was afforded a VA examination in July 1991.  The examiner diagnosed a chronic low back strain with questionable discogenic disease, and chronic osteoarthritis of the lumbosacral spine, but did not provide an opinion as to whether it was related to service.  

In July 2000, a VA neurologist provided a statement in support of the Veteran's claim.  The neurologist indicated that he had been treating the Veteran for chronic low back pain and for peripheral neuropathy.  He also noted that the Veteran suffered from congenital scoliosis.  The physician appeared to provide a contradicting opinion, however, by indicating both that it appeared that this condition was not aggravated beyond its normal progression; and that the Veteran's military service may have played a significant role in worsening his ongoing pain.  

The Veteran was subsequently afforded a VA examination in August 2000.  At that time, the Veteran reported that he had been suffering with low back pain for many years, specifically since his discharge in 1969.  The examiner diagnosed chronic low back pain, and provided the opinion that the Veteran's two years of service from 1967 to 1969 had little to do with his DDD of the lower back, or his congenital scoliosis.  The examiner did not provide a rationale for the negative opinion; hence, it is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that indicate' that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The record contains competent evidence of a current disability and indications that the disability may be related to service; however, there is no adequate medical opinion of record with respect to the etiology of the Veteran's claimed disability.  Without such opinion, the Board cannot fairly adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law).  As previously noted, the August 2000 VA examiner's opinion did not include a rationale.  Moreover, the July 2000 opinion submitted by the Veteran's VA neurologist did not clearly indicate whether the Veteran's diagnosed congenital scoliosis clearly constituted a congenital defect (which could not be service connected) as opposed to a congenital disease (which could).  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  The neurologist additionally did not provide an opinion with respect to the etiology of the Veteran's diagnosed DDD.  

Notably, service connection is potentially available for congenital or developmental diseases, but not defects, on the basis of aggravation.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The Board notes, however, that the onset of scoliosis has been found to be caused by different factors and, therefore, is not invariably congenital or developmental.  See Robie v. Derwinski, 1 Vet. App. 612, 613 (1991) (affirming a 10 percent rating granted for scoliosis of the spine found to be caused by the veteran's service-connected fractures of the spinal vertebrae).  Thus, a medical opinion is needed to determine whether the Veteran's scoliosis may be considered a disease or defect, and if considered a disease, whether it was aggravated during or as a result of his service.

Based on the foregoing, the Board finds that the Veteran's claim on appeal must be remanded in order to afford him a new and contemporaneous VA examination to clearly diagnose all lumbosacral spine disabilities and to obtain adequate etiology opinions with respect to his diagnosed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

As this case is being remanded for the foregoing, the Board finds that additional efforts should be made to obtain evidence pertaining to the Veteran's multiple claimed in-service back injuries, to include specifically requesting records from the facilities where he was allegedly treated.

Accordingly, this claim is REMANDED for the following action:

1.  After obtaining any necessary information from the Veteran, obtain records of his in-service treatment for back injuries/pain from the base dispensaries or other medical facilities at Fort Bliss, Texas, Fort Knox, Kentucky and Fort Huachuca, Arizona, and the U.S. Army Hospital in Heidelberg, Germany.  

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Thereafter, schedule the Veteran for a VA examination of his lumbosacral spine, with an appropriate specialist, if possible.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all disabilities of the lumbosacral spine found to be present at any time since 2003.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbosacral spine disability, to include scoliosis and degenerative disc disease, had its clinical onset during active service or is related to an in-service disease, event, or injury, to include his multiple reported in-service back injuries.

In providing this opinion, the examiner is asked to specifically opine whether the Veteran's diagnosed scoliosis is considered a developmental defect, or a developmental disease.

If considered a developmental disease, the examiner should provide an opinion as to whether the Veteran's scoliosis was aggravated in service (i.e. there was a permanent increase in underlying disability).  

For purposes of these opinions, the examiner should accept the Veteran's reports of in-service injuries.

The examiner must provide reasons for these opinions, addressing all relevant medical and lay evidence of record.  The examiner should specifically address the Veteran's contentions of a continuity of symptomatology of his claimed disabilities (e.g. back pain) since his separation from service, and should specifically reference the opinion provided by the Veteran's VA neurologist in July 2000.

3.  Thereafter, review the claims file to ensure that the VA examination report substantially complies with these remand directives.  If not, implement corrective procedures.

4.  If the Veteran's claim on appeal remains denied, issue a supplemental statement of the case, and then return his appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

